SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

468
CA 10-02290
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, AND MARTOCHE, JJ.


BRENDA L. D’AMBRA, PLAINTIFF-APPELLANT,

                      V                                           ORDER

RICHARD T. D’AMBRA, DEFENDANT-RESPONDENT.
-----------------------------------------
DEAN J. FERO, ATTORNEY FOR THE CHILDREN,
RESPONDENT.
(APPEAL NO. 1.)


DAVIDSON FINK, LLP, ROCHESTER (DONALD A. WHITE OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SAMUEL A. DISPENZA, JR., EAST ROCHESTER (TERRENCE G. BARKER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.

DEAN J. FERO, ATTORNEY FOR THE CHILDREN, ROCHESTER, RESPONDENT PRO SE.


     Appeal from an order of the Supreme Court, Monroe County (Elma A.
Bellini, J.), entered September 29, 2010 in a divorce action. The
order, among other things, determined the equitable distribution of
the marital assets.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051).




Entered:    April 27, 2012                      Frances E. Cafarell
                                                Clerk of the Court